Citation Nr: 1424396	
Decision Date: 05/30/14    Archive Date: 06/06/14

DOCKET NO.  11-19 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York



THE ISSUE

Entitlement to service connection for prostate cancer, to include as due to exposure to herbicides.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

M. Yuan, Associate Counsel



INTRODUCTION

The appellant had National Guard service from October 1962 to May 1969, with a period of active duty for training (ACDUTRA) from November 1962 to May 1963.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision of the Buffalo, New York Department of Veterans Affairs (VA) Regional Office (RO).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


REMAND

The appellant seeks service connection for prostate cancer claimed as due to exposure to herbicide agents on several occasions between 1962 and 1968 while serving with the New York Army National Guard at Fort Drum, New York.  Service personnel records show he had two 15-day periods of training at Fort Drum, the first beginning June 24, 1967, and the second beginning May 18, 1968.  

A member of the National Guard serves in the federal military only when formally called into the military service of the United States.  At all other times, a member of the National Guard serves solely as a member of the State militia under the command of a state governor.  To have basic eligibility as a Veteran based on a period of duty as a member of a state Army National Guard, a National Guardsman must have been ordered into Federal service for that period under 32 U.S.C. §§ 316 , 502, 503, 504, 505.  38 C.F.R. § 3.6(c), (d).  Allen and Key v. Nicholson, 21 Vet. App. 54, 57 (2007) (citing Perpich v. Department of the Defense, 496 U.S. 334, 110 S.Ct. 2418, 110 L.Ed2d 312 1990).  Hence, for the appellant's service in the National Guard only periods of federalized service, if any, are qualifying service for VA compensation benefits.  
Furthermore, if the periods of service in question are shown to have been federalized (qualifying for VA benefits) service, to substantiate the claim under the proposed theory of entitlement, it must affirmatively be established that the appellant was exposed to herbicides during such periods of service.

As the evidence of record is inadequate to resolve whether the appellant was on federalized service and was exposed to herbicides as alleged periods, further development of the evidence to resolve these critical questions is necessary.

In addition, the appellant indicated in a March 2014 letter that his representative possesses evidence that supports his claim.  If such evidence exists, it is the responsibility of the representative to submit it, and the representative should be afforded opportunity to do so.

Accordingly, the case is REMANDED for the following:

1.  The RO should advise the appellant's representative to submit any evidence in their possession that supports his claim (and specifically the evidence described in the appellant's March 2014 letter).  The representative should be afforded opportunity to respond .

2.  The RO should ask the appellant to identify (by dates) all of his alleged incidents of exposure to herbicides at Fort Drum.  The RO should arrange for exhaustive development to ascertain whether the appellant was indeed serving in federalized service (qualifying for VA benefits) service (i.e., as a member of the National Guard under 32 U.S.C.A. §  316, 502, 503, 504, or 505) during each period identified (to specifically include in June and July 1967 and May and June 1968).  The RO should make formal findings for the record as to whether the appellant served in federalized service at Fort Drum (and if so, the dates of such service) .
3.  If it is established that the appellant served in federalized service at Fort Drum, as alleged, the RO should determine whether the information he provided is sufficient to seek verification of his alleged exposure to herbicides.  If so, the RO should request from the Compensation and Pension (C&P) Service a review of the inventory of herbicide operations maintained by the Department of Defense (DOD) to determine whether herbicides were used or tested at Fort Drum when the appellant was serving in federalized service there (and thus exposed to the herbicides).  

4.  If the appellant's exposure to herbicides is not verified by the C&P Service (and he is shown to have served in federalized service at Fort Drum), the RO should forward a list of the dates of such service at Fort Drum, as well as his contentions regarding the nature of his exposure to herbicides, to the Joint Services Records Research Center (JSRRC), and request verification of his exposure to herbicides (to specifically include in June and July 1967 and May and June 1968).  The results of this development should be documented for the record.

If the appellant does not provide sufficient identifying information, or does not respond to the request for identifying information, the RO should forward the case to a JSRRC coordinator for a formal finding that the information provided is insufficient to verify the appellant's exposure to herbicides during the relevant periods.

4.  If the appellant is shown to have been exposed to herbicides during a qualifying period of service, the RO should arrange for any further development indicated (e.g., an examination or nexus opinion).  Thereafter, the RO should readjudicate the claim.  If it remains denied, the RO should issue an appropriate supplemental statement of the case and afford the appellant and his representative opportunity to respond before the record is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

